     Case 4:19-cv-00212-MW-MAF Document 203 Filed 12/16/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

JAC’QUANN (ADMIRE)
HARVARD, et al.,

            Plaintiffs,

v.                                         CASE NO.: 4:19cv212-MW/MAF

MARK INCH, Secretary of Florida
Department of Corrections, et al.,

          Defendants.
___________________________________/

                 ORDER GRANTING MOTION TO REPLY

      This Court has considered, without hearing, Plaintiffs’ Motion for Leave to

File Reply. ECF No. 202. The motion is GRANTED. Plaintiffs shall file a reply on

or before December 21, 2020.

      SO ORDERED on December 16, 2020.

                                     s/Mark E. Walker
                                     Chief United States District Judge
